The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Soyer, FR 1 035 755.  The embodiment of Figures 7-8 is in the form of a cuff having inner and outer walls that “can be folded or crumpled to be reduced to a minimum bulk” (machine translation: page 1, lines 21-22) and connections or valves 19 for supplying fluid to the enclosed volume and discharging fluid from the volume to change a pressure of the volume (page 5, lines 9-10), wherein the inner circumference of the cuff increases as the pressure of the volume increases (page 1, line 23; page 2, lines 22-27; page 3, lines 5-11).  Regarding claims 4 and 13, the “elements” as claimed may be either or both of the bladders 1 and respective links to the inner wall 20 (page 5, lines 9-11).  Regarding claim 6 and others, the “hollow space” as claimed may be equated to one or more bladders or to a space or spaces between bladders and a wall.  The further limitations of other claims are readily apparent (MPEP § 707) from the drawings and passages referenced above.
s 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Soyer, FR 1 035 755.  Regarding claim 11, a partially adhesive inner surface would have been obvious in order to secure the aforementioned “elements” to the walls (machine translation: page 2, line 30); regarding claim 21, straps or webs would have been obvious from the elements 5 and 6 shown in Figure 2 so as to reliably impart tension to the walls (page 2, lines 31-35; page 3, first and second paragraphs).
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection.  Applicant’s specification indicates that the inner wall may be “of a pleated or gathered non-elastic material” (page 3, lines 26-27; page 4, line 6), that “an enlargement of the circumference is obtained by the unfolding of the respective wall” (page 4, lines 1-3), and that the “cross section of the bandage is closed” (Figure 5; page 10, lines 28-29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774